Citation Nr: 1215307	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  03-29 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fractured right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active duty from January 1955 to April 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted an increased 10 percent rating for residuals of a fractured right humerus, effective December 31, 2001, the date of claim. 

In a July 2003 rating decision, the RO increased the rating for the right shoulder disability to 20 percent, effective December 31, 2001.  Thereafter, jurisdiction of the case was transferred to the RO in Phoenix, Arizona. 

The Veteran presented testimony during before the undersigned an April 2007 Travel Board hearing. A transcript of the hearing has been associated with the record.

In September 2007, the Board denied entitlement to a rating in excess of 20 percent for residuals of a fractured right humerus. 

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued an order that granted a Joint Motion for Remand (JMR) and vacated the Board's September 2007 decision denying an increased rating claim and remanded the matter to the Board for action in compliance with the motion. 

In August 2009, the Board remanded the matter for additional development.  In August 2010, the Board revisited the matter and determined that a disability rating in excess of 20 percent was not warranted for residuals of a fractured right humerus.
A separate 10 percent evaluation was granted for right elbow strain with limitation of motion.

Again, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2011, the Court vacated the Board's August 2010 decision denying an increased rating claim for the right humerus fracture residuals and remanded the matter to the Board for action in compliance with the motion.   Accordingly, the case has been returned to the Board.


REMAND

As noted above, in September 2011 the Court vacated the August 2010 Board decision, which denied entitlement to a disability rating in excess of 20 percent for residuals of a fractured right humerus.  The Court found that the Board had not provided adequate reasons and bases as to why an increased disability rating was not warranted on an extraschedular basis. 

Recent evidence demonstrates that symptomatology associated with the Veteran's service-connected residuals of a fractured right humerus significantly impair his occupational activities.  Upon VA examination dated in January 2011, the examiner opined that he Veteran's right shoulder disability, in itself, did not preclude the Veteran from gainful employment.  Gainful employment, however, would be difficult in light of the Veteran's age and stooped posture.  In January 2012, the examiner further clarified that the Veteran's right shoulder disability significantly limited the Veteran from securing gainful employment because there was significant limitation with regards to lifting and repetitive use.  Sedentary employment, however, would not be affected. 

The Board finds that the Veteran's disability picture could be considered as exceptional and unusual as to render impractical the application of the regular schedular criteria.  The criteria for referral for the assignment of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are met. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  This issue must be referred to the appropriate officials for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1). 

The Board emphasizes that it presently expresses no opinion as to the merits of assignment of an extraschedular evaluation, as the initial decision is vested solely with the officials assigned under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to substantiate a claim for an extraschedular rating under 38 C.F.R. § 3.321(b) for his service-connected residuals of a fractured right humerus. 

2.  After sending the notice listed above and allowing an appropriate time for response, refer the Veteran's claim for an increased rating for the service-connected residuals of a fractured right humerus to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether assignment of an extraschedular rating is warranted.  The Director is specifically asked to address whether the Veteran's service connected residuals of a fractured right humerus results in a marked interference with employment, or frequent hospitalizations with specific consideration of all of the Veteran's associated symptoms and sequential analysis noted in Thun v. Peake, 22 Vet. App. 111 (2008). 

3.  Readjudicate the matter on appeal.  If the claim remains denied, including on an extraschedular basis, the RO/AMC should issue a SSOC to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


